DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mintie et al (7,134,444 B2) in view of Calabrese (2003/0070404 A1).
Regarding to claims 1, 5, 11 and 15, Mintie et al disclose a maintenance box (10 in Fig. 1, col. 1, lines 29-44) with negative inside air pressure (col. 4, lines 51-58), for small repairs or upgrades in hospitals and cleanrooms, the maintenance box comprising: at least one complete or partially transparent side (col. 4, lines 28-30) that is configured to be opened and closed for gaining access to inside of the maintenance box (10), wherein there is no or minimum air communication between outside and inside of 
Regarding to claim 2, Mintie et al disclose the air vacuumed from the maintenance box (10) is cleaned by at least one desired filter (col. 4, lines 51-55) and is released back into surrounding area of the maintenance box (10).
Regarding to claims 3, 4 and 12, Mintie et al show in Figure 1 that the maintenance box (10) further includes four legs (32), wherein the legs (32) are adjustable length and telescopic (col. 3, lines 46-54)
Regarding to claims 8, 9, 18 and 19, Mintie et al disclose a sealing gasket (34 in Fig. 1) around periphery of the complete or partially transparent side, and a sealing gasket (34) around periphery of the open side such that upon placing the open side against a wall (such as a ceiling 57), there is no or minimum air communication between outside and inside of the maintenance box (10) through the periphery of the open side (col. 4, lines 22-27, col. 4, line 67 through col. 5, line 6).
Regarding to claims 7, 10, 13, 14, 17 and 20, Mintie et al disclose the maintenance box (10) connected to a filter (col. 4, lines 51-55) via a cleanup port (66, col. 4, lines 51-55), wherein the filter is an HEPA filter (col. 4, line 52).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mintie et al (7,134,444 B2) in view of Calabrese (2003/0070404 A1), as applied supra, and further in view of Brown et al (2015/0258233 A1).
Claims 6 and 16 further call for an air pressure gauge located within the maintenance box.  Brown et al disclose a decontamination system for a building or an enclosure with an air pressure gauge (see 65 in Fig. 5, paragraph 0046).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide an air pressure gauge as taught by Brown et al in the maintenance box (10) of Mintie et al in order to effectively monitor the pressure of air delivered to the maintenance box.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.